IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs April 9, 2014

                    CRAIG BEENE v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Davidson County
                          No. 4664   Steve R. Dozier, Judge


                  No. M2013-02318-CCA-R3-HC - Filed May 13, 2014


The pro se petitioner, Craig Beene, appeals the summary dismissal of a petition for habeas
corpus relief. Petitioner alleges he did not enter a knowing and voluntary guilty plea. The
habeas court found he had litigated this issue in his post-conviction hearing, and it was not
a proper subject for habeas corpus relief. Finding no error, we affirm the judgment of the trial
court.


 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OE H. W ALKER, III, S P.J., delivered the opinion of the Court, in which JOHN E VERETT
W ILLIAMS and R OBERT W. W EDEMEYER, JJ., joined.

Craig Lamonte Beene, Nashville, Tennessee, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel Harmon, Assistant Attorney
General; and Victor S. Johnson, III, District Attorney General; for the appellee, State of
Tennessee.

                                          OPINION

        In September 2004, the Petitioner pled guilty to and was convicted of attempted
first-degree murder, especially aggravated kidnapping, and aggravated assault. Pursuant to
a plea agreement, the Petitioner was sentenced to seventeen years imprisonment.

       He filed the instant petition for habeas relief in August 2013, with a supplement in
September, alleging that he was unable to enter a knowing and voluntary guilty plea due to
medications he alleges he was administered while in the Dickson County jail. The habeas
court filed a summary dismissal, finding the Petitioner had litigated this issue at a post-
conviction hearing, and it was not a proper subject for habeas corpus relief.

History of Litigation


       In 2004, a trial commenced on five charges: attempted first-degree murder, see Tenn
Code Ann. § 39-13-202 (2010); two counts of aggravated assault, see id. § 39-13-102;
especially aggravated kidnapping, see id. § 39-13-305; and reckless endangerment, see id.
§ 39-13-103. At trial, the victim testified about the events at issue and authenticated the audio
tape of the 911 call, which recorded a significant portion of the crimes in “real time.” This
audio tape, which was played for the jury, captured several conversations, including the
Petitioner’s threats to kill the victim. It also recorded the victim’s child screaming in fear and
pleading, “Don’t kill her.” The tape also captured what sounded like two gunshots.

       After the victim’s testimony, but before cross-examination, the court recessed for a
lunch break. Upon conclusion of the lunch break, the Petitioner indicated he wished to accept
a plea agreement and enter guilty pleas. Pursuant to a negotiated plea agreement, the
Petitioner pled guilty to attempted first-degree murder, especially aggravated kidnapping, and
one count of aggravated assault in exchange for an agreed sentence of seventeen years.
Petitioner filed for post-conviction relief, which was denied after a hearing. The denial was
affirmed on appeal. See Craig Lamont Beene v. State, No. M2005-01322-CCA-R3-PC, 2006
Tenn. Crim. App. LEXIS 228 (Tenn. Crim. App. Mar. 17, 2006), perm. app. denied (Tenn.
June 26, 2006). This court determined that the trial court conducted a thorough plea colloquy
and determined that the petitioner entered his plea freely and voluntarily.

       This court stated that:

       [T]he Petitioner failed to present any testimony, from medical experts or otherwise,
       at his post-conviction hearing that he was mentally incompetent when he entered his
       guilty pleas or had diminished capacity that would have negated the requisite culpable
       mental state for the crimes of which he was convicted.

       The record contains a medical competency evaluation signed by Dr. Melinda Lafferty,
       Licenced Psychologist, and dated March 16, 2004, in which the Petitioner was found
       to be competent to stand trial and unqualified for the defense of insanity. This letter
       also stated that it is “recommended that [the Petitioner] continue with psychiatric
       treatment in order to maintain competency.” The Petitioner testified that he did
       continue to take medication for his mental illness throughout the time leading up to
       and after the entry of his guilty pleas. Also, Trial Counsel testified that he noticed
       nothing about the Petitioner that would have indicated to him that he was anything

                                               -2-
       other than competent. Immediately after accepting the Petitioner’s pleas of guilty, the
       trial court made the following statement for the record:

              Let the record show that the Court has determined that Mr. Beene has
              answered the question in an intelligent fashion, asked questions when
              appropriate, understood the explanation . . . .

Craig Lamont Beene v. State, 2006 Tenn.Crim.App. LEXIS 228, at *18-19. The Petitioner
sought habeas corpus relief on similar grounds. See Craig L. Beene v. State, No. W2007-
01748-CCA-R3-HC, 2008 Tenn. Crim. App. LEXIS 129 (Tenn. Crim. App., Feb. 27, 2008),
perm. app. denied (Tenn. June 2, 2008) where the court determined petitioner’s claim
attacking the voluntariness of a guilty plea was not cognizable in a habeas corpus proceeding
because it would not render the judgment void. See also Craig L. Beene v. State and Joe
Easterling, Warden, No. M2011-02666-CCA-R3-HC, 2013 Tenn. Crim. App. LEXIS 208
(Tenn. Crim. App., Mar. 8, 2013), motion denied (Tenn. June 19, 2013). The Petitioner also
sought error coram nobis relief claiming that intimidation caused him to plead guilty. See
Craig Beene v. State, No. M2012-01578-CCA-R3-CO, 2013 Tenn. Crim. App. LEXIS 328
(Tenn. Crim. App. 2013, perm. app. denied (Tenn. Aug. 14, 2013).


                                        ANALYSIS

       Whether habeas corpus relief should be granted is a question of law. Benson v. State,
153 S.W.3d 27, 31 (Tenn. 2004). Therefore, our review is de novo with no presumption of
correctness given to the lower court’s judgment.

        The grounds upon which habeas corpus relief is available are narrow. Hickman v.
State, 153 S.W.3d 16, 20 (Tenn. 2004). A petitioner is entitled to habeas corpus relief only
if the petition establishes that the challenged judgment is void, rather than merely voidable.
Id.; Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A judgment is void “only when it
appears on the face of the judgment or the record of the proceedings upon which the
judgment is rendered that a convicting court was without jurisdiction or authority to sentence
a defendant, or that a defendant’s sentence of imprisonment or other restraint has expired.”
State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000) (citations omitted). A void or illegal
sentence is one whose imposition directly contravenes a statute. Stephenson v. Carlton, 28
S.W.3d 910, 911 (Tenn. 2000). A voidable conviction or sentence is valid on its face and
requires evidence beyond the face of the record or judgment to demonstrate its invalidity.
Taylor, 995 S.W.2d at 83 (citations omitted).

       The Petitioner has failed to show the convicting court was without jurisdiction or

                                             -3-
authority to sentence the Petitioner, or that his sentence of imprisonment or other restraint
has expired. In addition, the Petitioner’s claim attacking the voluntariness of a guilty plea
was not cognizable in a habeas corpus proceeding because it would not render the judgment
void. A trial court may dismiss a habeas corpus petition without a hearing if the petition fails
to establish that the challenged judgment is void. Tenn. Code Ann. § 29-21-109; Hickman,
153 S.W.3d at 20.

                                       CONCLUSION

      For the foregoing reasons, we affirm the judgment of the trial court in the summary
dismissal of the petition.




                                                    _________________________________
                                                    JOE H. WALKER, III, SPECIAL JUDGE




                                              -4-